Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-6 are objected to because of the following informalities: in claim 5, line 5, the phrase “in one thickness direction” should be changed to “in the one thickness direction”; in claim 6, line 4, the phrase “ends of the tube is” should be changed to “ends of the tube are”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 7-11, 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites a “weak portion” that is “easily bent”.  These characteristics are vague and subjective, and the Applicant’s disclosure lacks a reasonable standard to assess a consensus on what would constitute “weakness” or at what force level a structure’s bendability is easily done.  For this reason, Examiner rejects claim 2 as being indefinite.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first/second engagement portion” in claims 1, 4; “connector portions” and “pushing portion” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonoda (JP2010190062A).
Claim 13:  Sonoda discloses a tube set (Fig. 4) provided in a tube pump that feeds a liquid (Fig. 1), the tube set comprising a pump tube (8) that is curvedly disposed in a housing (6) along an inner peripheral face (6A) of the housing, the pump tube being squeezed by a rotor (3) disposed in the housing to pump a liquid in the pump tube (Figs. 1-2); and a holder (17/17’/7) including a holder body (17/17’) attached to the housing so as to attach the pump tube to the housing and a pair of connector portions (17A/17B) provided on the holder body and connected to respective ends of the pump tube (Fig. 4), wherein the pair of connector portions is formed in a cylindrical shape to supply and discharge the liquid to and from the pump tube (Fig. 4), and is disposed away from each 
Claim 14:  Sonoda discloses a tube set (Fig. 4) provided in a tube pump that feeds a liquid (Fig. 1), the tube set comprising a pump tube (8) that is curvedly disposed in a housing (6) along an inner peripheral face (6A) of the housing, the pump tube being squeezed by a rotor (3) disposed in the housing to pump a liquid in the pump tube; a holder (17/17’/7) including a holder body (17/17’) attached to the housing so as to attach the pump tube to the housing and a pair of connector portions (17A/17B) provided on the holder body and connected to respective ends of the pump tube (Fig. 4); a supply tube (one of 18/19) for supplying a liquid to the pump tube; and a discharge tube (the other of 18/19) for discharging the liquid from the pump tube, wherein the pair of connector portions is formed in a cylindrical shape to supply and discharge the liquid to and from the pump tube (Fig. 4), and is disposed away from each other in a first direction in the holder body (Fig. 4), Page 7 - PRELIMINARY AMENDMENTDocket No. AC0203 1OPCTUSone connector portion of the pair of connector portions has a supply port (note one of 17B/17B’) to which a downstream end of the supply tube is attached, the other connector portion of the pair of connector portions has a discharge port (note other of 17B/17B’) to which an upstream end of the discharge 
Claim 15:  Sonoda further discloses that the supply port and the discharge port are away from each other (see Fig. 1).
Claim 16:  Sonoda further discloses that an inside of the supply port and an inside of the discharge port are formed in a cylindrical shape extending linearly (see Fig. 4).
Claim 17:  Sonoda further discloses that one connector portion of the pair of connector portions has a first insertion port (note one of 17C/17C’) into which one end of the pump tube is inserted, the other connector portion of the pair of connector portions has a second insertion port (note other of 17C/17C’) into which the other end of the pump tube is inserted, and an angle formed by an opening direction of the first insertion port and an opening direction of the second insertion port is 55 degrees or more and 120 degrees or less (Fig. 1, note adequate angle between connector pairs), more preferably 60 degrees or more and 90 degrees or less.  
Claim 18:  Sonoda further discloses that a downstream end of the supply tube and an upstream end of the discharge tube are connected to respective ends of the pump tube through connection flow paths provided in the holder (Fig. 4), and each of the connection flow paths has a curved face tangent to a blood flow (note blood flow discussed in paragraphs 1-2 which will pass along the inside circular face of 17/17’).  
Claim 19:  Sonoda further discloses that an inner peripheral face at the downstream end of the supply tube and an inner peripheral face at the upstream end of the discharge tube are connected to the curved face without a step (Fig. 3).  
Claim 20:  Sonoda further discloses that the holder body has a protrusion (17D’) that protrudes in a thickness direction of the holder body, and an edge of the protrusion is configured with a curved face that spreads as approaching a face of the holder body (cylindrical face is spread around 17D’), and part of the first insertion port (note one of 17C/17C’) of the one connector portion and part of the second insertion port (note other one of 17C/17C’) of the other connector portion are outside of a visible outline of the holder body in side view (Fig. 1, Examiner noting that in a side view orthogonal to that depicted in Figure 1, the housing 6, would block the view of the connector portions), and the part of the first insertion port and the part of the second insertion port are not connected by the holder body (Figs. 1, 4, Examine noting that the ports are not directly connected to one another by the body).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda (JP2010190062A) in view of Haser (US20040037724).
Claim 1:  Sonoda discloses a tube set (Fig. 4) provided in a tube pump that feeds a liquid (Fig. 1), the tube set comprising a pump tube (8) that is curvedly disposed in a housing (6) along an inner peripheral face (6A) of the housing, the pump tube being squeezed by a rotor (3) disposed in the housing to pump a liquid in the pump tube; and a holder (17/17’/7) to which both ends of the pump tube are connected (Fig. 4), and which is fixed to the housing (Fig. 2, via 6D) so as to attach the pump tube to the housing, wherein the holder has a flexible flat plate (see paragraph 16, Examiner noting that the plate is formed from synthetic resin and will possess some elasticity) and includes a first engagement portion (note one side 7A) and a second engagement portion (note other side 7A) that are located away from each other in a first direction, the first engagement portion and the second engagement portion being configured to be fitted into a first engagement groove and a second engagement groove formed in the housing (see Fig. 2), respectively, when the holder is pushed into the housing in a state of being bent in a thickness direction (see paragraph 11; also, as can be appreciated from Fig. 2, the holder must pass a narrowed section on its path towards grooves 6D, requiring some bending to be finally inserted), the holder being elastically restored to be attached to the housing when the first engagement portion and the second engagement portion are fitted into the first engagement groove and the second engagement groove (which will be a consequence of the holder’s 7A portions reaching 6D).  While Sonoda does not disclose the holder’s flexural modulus being 500 MPa or more and 3500 MPa or less, such characteristics are well known in the art as taught by Haser which references a peristaltic holder element (note 3/17) which is made from a particular material having a flexural modulus or modulus of elasticity at/around 3000 Mpa (see 
Claim 2:  Sonoda and Haser teach the previous limitations.  Sonoda further discloses that the holder has a weak portion (note thin planar sections of 7F/7F’ as contrasted with thicker 7A portions) in a vicinity of the first engagement portion, and is easily bent in the thickness direction (as discussed previously, the holder passes through a narrow section when inserted towards grooves 6D, and the required bending to accommodate insertion will manifest via the weak portions of 7F/7F’).
Claim 3:  Sonoda and Haser teach the previous limitations.  Sonoda further discloses that the second engagement portion is configured to be elastically deformable so as to contract toward the first engagement portion (as discussed previously, the holder passes through a narrow section when inserted towards grooves 6D, and the resultant bending to accommodate insertion will cause the first and second engagement portions to contract momentarily towards each other before final insertion into grooves 6D).
Claim 4:  Sonoda and Haser teach the previous limitations.  Sonoda further discloses that the holder includes a holder body (17/17’) attached to the housing (via 7), a pair of connector portions (17A/17B) provided integrally in the holder body and connected to respective ends of the pump tube (Fig. 2), and a pushing portion (17D’) protruding from the holder body in one thickness direction, the pair of connector portions is disposed away from each other in a first direction in the holder body (Fig. 2), and the 
Claim 5:  Sonoda and Haser teach the previous limitations.  Sonoda further discloses that the pair of connector portions (17A/17B) is formed in a cylindrical shape to enable supply and discharge of a liquid to and from the pump tube (Fig. 2), the pushing portion has a placement face (note outer cylindrical face of 17D’) on which a finger is configured to be placed at a position away from the holder body in one thickness direction (Examiner notes that a finger could be positioned upon 17D’ to manipulate its orientation), and the placement face is disposed so that a finger put on the placement face can also be put on the one connector portion (Fig. 2, Examiner notes that a finger could simultaneously be placed upon 17A’ as well as touching the outer surface of 17D’).
Claim 6:  Sonoda and Haser teach the previous limitations.  Sonoda further discloses that the pair of connector portions is formed in a cylindrical shape to enable supply and discharge of a liquid to and from the pump tube (Fig. 2), and respective ends of the tube is inserted (Fig. 2, at 17C/17C’) and welded (note adhesive applied to tubes discussed in paragraph 15 of English Machine translation of JP2010190062A that will weld the tubes within 17/17A/17B) to corresponding connector portions.
Claim 7:  Sonoda and Haser teach the previous limitations.  Sonoda further discloses that one connector portion of the pair of connector portions has a first insertion port (note one of 17C/17C’) into which one end of the pump tube is inserted, the other connector portion of the pair of connector portions has a second insertion port (note other of 17C/17C’) into which the other end of the pump tube is inserted, and an angle formed by an opening direction of the first insertion port and an opening direction of the second insertion port is 55 degrees or more and 120 degrees or less (Fig. 1, note angle between connector pairs), more preferably 60 degrees or more and 90 degrees or less.  
Claim 8:  Sonoda and Haser teach the previous limitations.  Sonoda further discloses a supply tube (one of 18/19) for supplying a liquid to the pump tube; and a discharge tube (the other of 18/19) for discharging the liquid from the pump tube, wherein the one connector portion has a supply port (note one of 17B/17B’) to which a downstream end of the supply tube is attached, the other connector portion has a discharge port (note other of 17B/17B’) to which an upstream end of the discharge tube is attached, and the supply tube and the discharge tube intersect with each other in a state where the supply tube is attached to the supply port and the discharge tube is attached to the discharge port (note intersection in Fig. 9).
Claim 9:  Sonoda and Haser teach the previous limitations.  Sonoda further discloses that the supply port and the discharge port are away from each other (see Fig. 1).  
Claim 10:  Sonoda and Haser teach the previous limitations.  Sonoda further discloses that an inside of the supply port and an inside of the discharge port are formed in a cylindrical shape extending linearly (see Fig. 4).
Claim 11:  Sonoda and Haser teach the previous limitations.  Sonoda further discloses that a downstream end of the supply tube and an upstream end of the discharge tube are connected to respective ends of the pump tube through connection flow paths (note paths within 17/17’) provided in the holder, and each of the connection flow paths has a curved face tangent to a blood flow (note blood flow discussed in paragraphs 1-2 which will pass along the inside circular face of 17/17’).  
Claim 12:  Sonoda discloses a tube pump (Fig. 1) comprising a tube set according to claim 1 (see previous claim 1 discussion); the housing to which the tube set is attached when the holder is fixed with the pump tube disposed along the inner peripheral face (see Figs. 1-2); and the rotor (3) disposed in the housing, the rotor squeezing the pump tube disposed along the inner peripheral face to pump a liquid in the pump tube (Figs. 1-2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746